10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE'STATE OF oHIO, )
SS; JACKSON, J.
COUNTY OF CUYAHOGA.)

IN THE COURT OF COMMON PLEAS
CRIMINAL DIVISION

THE STATE OF OHIO,
Plaintiff,

)
)
)
)
_V_ ) Case NO. CR-605515
)
ANDREW JAMES CARR, )

)

)

Defendant.

DEFENDANT'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

TIMOTHY J. MCGINTY, ESQ.,

Prosecuting Attorney,

by: JOHN KIRKLAND, ESQ., ASSiStant County
Prosecutor,

On behalf Of the Plaintiff;
JOSEPH PATITUCE, ESQ. ,

On behalf Of the Defendant.

Mary E. Schuler, RMR
Robert Lloyd, RMR, CRR
Official Court Reporter
Cuyahoga County, Ohio

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE STATE OF OHIO, )

SS: JACKSON, J.

COUNTY OF CUYAHOGA.)

IN THE COURT OF COMMON PLEAS
CRIMINAL DIVISION

THE STATE OF OHIO,

Plaintiff,

ANDREW JAMES CARR,

)
)
§
_V_ ) Case No. CR-605515
)
)
)
)

Defendant.

DEFENDANT‘S TRANSCRIPT OF PROCEEDINGS

BE IT REMEMBERED, that at the September
2016 term of Said Court, to-Wit, commencing on
Tuesday, October ll, 2016, this cause came on to
be heard before the Honorable Michael Jackson, in
Courtroom No. lB-D, Courts Tower, Justice Center,
Cleveland, Ohio, upon the indictment filed

heretofore.

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

INDEX

Direct Cross Redirect Recross

STATE'S WITNESSES:

Alfred Johnson 23
Tom Halley 85
EXHIBITS:
State‘S:

1 - affidavit
Defendant'S

A ~ CIF form

B - complaint form

C - Facebook post

40 67

88 91

Offered Received

94 95
94 95
94 95

** All exhibits retained by the Court.

72,

93

'k°k

32,

84

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TUESDAY AFTERNOON SESSION, OCTOBER 11, 2016
F MOTION TO SUPPRESS

THE COURT: We are here this
afternoon in Case Number 605515, State of Ohio ys.
Andrew Carr. Mr. Carr is present in the courtroom
today. He's represented by Attorney Joe Patituce.
And representing the State of Ohio, Assistant
County Prosecutor John Kirkland.

We are here today on a motion to suppress
filed by counsel for Mr. Carr. This is a
continuation of a prior hearing.

Mr. Kirkland, remind me where we are in
the process of this hearing.

MR. KIRKLAND: Actually, your Honor,
we had not taken any testimony in the prior
hearing at all, your Honor. It had been continued
to this date.

There was an issue with a motion to quash
and then availability of the detective who drafted
the search warrant; he was in another matter, your
Honor; on that date he was in trial in another
case in another courtroom, so we just continued it
to this date, your Honor.

THE COURT: Now, l recall there was a

subpoena issued or some sort of notice of

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

appearance for Judge Astrab; is that correct,
Mr. Patituce?

MR. PATITUCE: Your Honor, there was
a subpoena that was issued in the ordinary course
that subpoenas are issued through the clerk‘s
office. It's my understanding that the Cuyahoga
County Sheriff's Office served that subpoena on
some -- a floor either bailiff or deputy.

Since we don't personally tell the
sheriffs how to serve it or where to serve it, I
believe they served it on Judge Astrab.

He got notice of it, called my office
less than pleased that he had received a subpoena,
and following that l believe the Cuyahoga County
Prosecutor‘s Office through Prosecutor Graham, who
is here in the courtroom, has entered her
appearance and filed a motion to quash.

THE COURT: And is it your intention
to pursue that subpoena and require Mr. -- or
Judge Astrab to be in the courtroom subject to
testimony?

MR. PATITUCE: YOur HOnOr -- the
short answer is yes. And I had actually sought
through the other Cuyahoga County prosecutor from

the criminal division certain stipulations that

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

actually relate to matters of public knowledge
such as -- the basis of why I wanted to call him,
stipulating that Judge Astrab was the victim of
the Heartless Felons; that Detective Johnson was
the detective who did ~H stipulations that are
public knowledge, nothing that gets into impugning
Judge Astrab's integrity or honesty or anything
like that.

Unfortunately, the prosecutor, criminal
division, has refused to enter into those
stipulations, so, unfortunately, I'm left with a
situation where I offered up in good faith
stipulations that I don‘t believe can be
contested; they're a matter of public knowledge,
but to get them in the record properly before you,
your Honor, 1 believe I think I'm left with no
alternative than to ask Judge Astrab to testify to
what we know to be public record.

I would like to avoid it, but to get it
in and to protect my client, if the criminal
division won't stipulate, I mean I understand the
civil division here is -- I have one division
saying they aren‘t going to stipulate and the
other division saying, We don't want him to

testify.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Under the second prong of Franks, I can
raise an argument that Judge Astrab was not
neutral and detached based on what I think is
normal human emotion having yourself or your
family threatened.

So I'm left with a, sort of a Catch-22,
your Honor. I would like to stipulate in good
faith to what's playing, but at the same time, one
division says, no, it won't stipulate and the
other says -~

THE COURT: I understand your point.
But further on the point itself, I take it then
your primary thrust of questioning for Judge
Astrab would be about this public information
about the case that he had had previously and the
impact you assert that case may have had on him
vis-a-vis signing off on this search warrant when
presented to him for examination and analysis and
eventually executing.

MR. PATITUCE: Yes.

THE COURT: So, you're not going to be
asking questions about his thought processes and
procedure and events that took place in executing
the search warrant in this case.

MR. PATITUCE: No intention to ask

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

any question relating to that.

THE COURT: All right. And is it
Ms. Graham?

MS. GRAHAM: Yes.

THE COURT: You‘re here on behalf of
the prosecutor’s office civil division on behalf
of Judge Astrab.

MS. GRAHAM: Yes, l'm here on behalf
of Judge Astrab. Our motion to quash is based on
two factors, first the procedural issue that he
was not properly served.

Second, beyond that, even if he had been
properly served that there's not a sufficient
basis for the Court calling Judge Astrab in this
case.

Mr. Patituce said the things that he
wanted to ask him about are public knowledge.
They can be obtained from other sources. So there
is no need to call Judge Astrab to testify to
those things.

The standard is a high burden for a
defendant to have a judicial officer testify in a
case and that would be when the source -- when the
information can't be obtained from any other

source. And here he's already said that it‘s

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

public knowledge and it can be obtained from other
sources so that would not be a reason to put Judge
Astrab on the stand.

THE COURT: And have you thought
through as to what those sources might be?

MS. GRAHAM: If he's saying there was
a case in which Judge Astrab was involved in, he
could present a public record of that case; he
could ask the detective about it. He's saying the
detective has knowledge of this. That's another
witness that can testify to these very issues that
he wants to ask Judge Astrab about.

MR. KIRKLAND: Your Honor, l would
note that Detective Johnson here was the
investigating detective I believe in the case that
Mr. Patituce is referring to and to that extent he
might be able to answer some of the questions
regarding that case that involved Judge Astrab, et
cetera. And obviously he's here.

MS. GRAHAM: And further, your Honor,
the standard, you know, is that -- to show that a
judge wholly abandoned his judicial role here.
And there's been simply no argument of that, that
Judge Astrab abandoned the judicial role. His

only role in this was simply signing the warrant

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

 

 

so that's inherently his judicial role and he
shouldn't be on the stand to be questioned about
that.

THE COURT: Mr. Patituce, your
thoughts concerning Ms. Graham's arguments?

MR. PATITUCE: The argument regarding
the wholly abandonment, the whole abandonment of
the judicial role is misplaced in this case.

This isn't a case where -- the case that
the prosecutor is referring to would be if I was
accusing you, your Honor, of abandoning your
judicial role; in other words, if you went out and
conducted your own investigation or you ordered
the police to do certain things.

This isn't necessarily a Leon case. This
is a Franks case. This is whether or not the
magistrate objectively was neutral and detached.
This isn't an abandonment case under Leon. This
is a Franks case where it‘s neutral and detached.

And as it relates to the argument about
whether or not I can obtain some of this
information from the detectivey l obviously could
obtain some of this from the detective, but the
best evidence rule is the person who was

threatened. He was the victim of the Heartless

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

 

 

Felons. I believe he has information. He's
talked about it, for instance, on Facebook and I
am entitled -- my client actually is the one who
is entitled to have Judge Astrab testify to the
material that is outside of his deliberative
process.

I'm not asking him to answer any
questions about what he considered to be relevant,
what he considered to be important; if he believed
there was probable cause. I'm not seeking to ask
him any questions about that. And as such he
should be treated as any other witness that the
defense is seeking to subpoena.

As the Court knows, the defendant has the
fundamental right to compulsory process. That
is -- I respect judges; I have a lot respect for
Judge Astrab, but compulsory process applies to

judges. I'm not asking him to testify about his

role as a judge -~ I‘m asking him to testify
about -- his role as a judge deliberating on what
happened here -~ l'm asking him to testify. I'm

seeking an order for him to testify as to the
activities regarding the Heartless Felons that he
was personally involved with.

THE COURT: But you -- I would assume

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

 

 

at some point in time you‘re going to try to make
the connection between what you believe might be
the case, that he was, to use your term and
characterizing Franks, that he was one, either not
neutral or not detached, or both, and as a result
of that he should have what, with regard to this
request for a search warrant?

MR. PATITUCE: He should have recused
himself, your Honor.

THE COURT: So there is a connection
with this case and the search warrant but it's not
to his conduct in determining whether it was
probable cause to grant it, it's just that he was
in a situation where you believe he was not
neutral and detached and he should have separated
himself from this case.

MR. PATITUCE: Yes, your Honor.

THE COURT: ls there anything on the
face of the search warrant itself or in this case
that specifically references and includes and
involves Heartless Felons?

MR. PATITUCE: Yes, your Honor.

THE COURT: And is that in the search
warrant?

MR. PATITUCE: Yes, your Honor.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13

 

 

MR. KIRKLAND: That would be
accurate, your Honor.

THE COURT: 1 didn't hear you, Mr. --

MR. KIRKLAND: That's accurate. It
is in the search warrant.

MR. PATITUCE: 1 believe it's

repeated in seven of the 25 paragraphs.

MR. KIRKLAND: 1 didn't COUnt but --

MR. PATITUCE: 1 believe it would be
more.

MS. GRAHAM: Your Honor, if 1 may.

THE COURT: 1 was getting back to you

so 1 can write more quickly. There you go.

MS. GRAHAM: Defense counsel's
argument that the Judge should be treated like any
other witness is not correct based on the law.

There is a higher standard when it comes
to calling judicial officers as witnesses in a
case and the standard is that they should only be
called if there's no other witness that could
testify about similar matters, and here we have
another witness who can.

So just to put the Judge on the stand to
simply question his integrity and whether or not

he was, you know, had some underlying, without

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

14

 

 

really much of a factual support other than an
argument that it would only be natural for him to
feel a bias towards gangs; that this would somehow
impede his impartiality in performing his judicial
duties is not enough to overcome that standard.

THE COURT: Well, do you agree with
the proposition under Franks that a judicial
officer, in this case Mr. or Judge Astrab, has to
be neutral and detached, that that's the standard?

MS. GRAHAM: 1 do agree he has to be
neutral and detached.

THE COURT: Just to use Detective
Johnson as an example, how would his testimony, if
that's another source of information that you
suggest exists, how would Detective Johnson be
able to determine whether or not Judge Astrab is
neutral and detached with regard to taking on the
responsibility of considering a search warrant
when that search warrant involves Heartless
Felons?

MS. GRAHAM: 1 would say that you
have to be able to show that there was some
conduct on the part of Judge Astrab that
demonstrates that he was not neutral and detached.

Here there was no conduct whatsoever. It's just

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

15

 

 

assumed argument that he was inherently biased
without any action or support to show -- any
conduct that he conducted that would show that.

For example, he would not be neutral and
detached if he had separated himself from his role
as a judge and did something where he went forward
in conducting the warrant or something along those
lines.

THE COURT: Mr. Patituce, what's your
response to counsel's observation that the
detective could describe his conduct in dealing
with this situation, that that would get some
facts toward his neutral and detached mind~set or
lack of it in that circumstances?

MR. PATITUCE: Your Honor, I disagree
with the proposition that the detective is capable
of testifying to what is in the mind -~ again as
relates to the threats he received of Judge Astrab
for instance, 1'm not sure if --

THE COURT: Let me just stop you right
there. Ms. Graham didn‘t say anything about
trying to understand his mental thinking. She was
describing testimony regarding the judge's
conduct.

I think even the basic jury instructions

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

16

 

 

says you can‘t read what's in someone's mind but

you can observe their conduct and the conclusions
regarding their conduct as to what's going on in

their mind.

So 1 think that's a pretty standard jury
instruction. Better than what 1‘ve articulated
here today, but 1 think you get the concept and 1
would suspect that's what she was suggesting that
this officer, this detective, or someone else
could describe how he was handling this particular
search warrant, what he said,.what his mannerisms
were, how he dealt with this and whether it was an
indicator along the lines of what you‘re thinking
or it was an indicator that he was neutral and
detached.

MR. PATITUCE: First, your Honor, 1
believe that would be asking the witness to reach
a legal conclusion. But as relates to conduct
your Honor, 1 do have evidence here that Judge
Astrab was influenced by this and 1 have it in his
own words,

1 have before me a Facebook post of
September 22, 2015 where he references the "stress
by the death threats." So 1 do believe -- and 1

have that here in front of me, your Honor, if the

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

17

 

 

Court wishes to review it.

So Judge Astrab has put out into the
public the stress that he felt from the death
threats. Obviously this manifested on him some
sort of stress that he publicly posted or made a
representation to the world about this so 1
believe that Judge Astrab is the only one who can
testify as to that, how it impacted him
personally.

And does this Court, your Honor, in
determining whether or not he was neutral and
detached take ~- how does the Court weigh that
evidence other than from him, because as Judge
Astrab has stated, it‘s been a tough few months
with stress from the cases, death threats, and he
goes on further. That is -- that's manifest
conduct.

THE COURT: Let me interrupt you and
try to proceed. See if we're dealing with only
one particular issue or -- do you anticipate
challenging the search warrant on any other basis?

MR. PATITUCE: Yes, your Honor. Yes.

THE COURT: So there's something about
the search warrant itself that you're challenging?

MR. PATITUCE: YGS.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

18

 

 

THE COURT: Well, what 1 think we will
do at this point is that we'll take evidence as to
the search warrant itself because we're apparently
ready to do that today.

MR. KIRKLAND: Yes, your Honor.

THE COURT: And we will all continue
to consider whether or not we'll need Judge Astrab
and that issue as a secondary basis we're not
going to resolve that issue today.

1 understand the arguments. Have you
briefed that, Ms. Graham, as well?

MS. GRAHAM: 1 did and 1 have one
more comment to make about what was just said
regarding him wanting to get into the mind of
Judge Astrab.

First of all, he's basically imputing
something on the Judge based on his own personal
feelings of what he thinks the Judge must have
felt and that there must be a bias. But the
standard of law regarding judges is that bias and
prejudice on the part of a judge cannot be
presumed.

So, feelings regarding what happened in a
prior incident or prior case are not a basis to

show that he was prejudiced in this case and there

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

19

 

 

should be a presumption that he was not biased in

'this case and without facts regarding this

incident in this one to show how he was biased or
impartial here and there's nothing to support
that.

THE COURT: Well, on your
interpretation of these cases are there any
circumstances for a judge who issues a search
warrant to be required to testify?

MS. GRAHAM: If an example happened
where a judge went out and personally executed a
warrant or something like that and he crossed the
line abandoning, wholly abandoning his judicial
role, then that would be a scenario.

But that certainly did not happen in this
case. He is simply the Judge that signed the
warrant in this case.

THE COURT: What if a Judge made
statements to others or on Facebook that involved
the potential defendants in the search warrant?
ls that sufficient to inquire?

MS. GRAHAM: 1 don't think it is,
your Honor, because there would have to be
something ~- something to show that when the

warrant was being executed not just an overall

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

20

 

 

opinion about, you know, gangs or something along
those lines; that wouldn't be sufficient to meet
the standard.

THE COURT: Okay. So you made your
points for the record at this point.

MS. GRAHAM: Yes, your Honor.

THE COURT: Anything else you want to
add on the issue of Judge Astrab before we
continue on and take testimony?

MR. PATITUCE: Just as 1 understand
the Court's -- what the Court is saying we're
going to do today, that was going to be my
suggestion to proceed. What we have here -- am 1
permitted to ask Detective Johnson questions
regarding Judge Astrab or is that wholly going to
be tabled to another day?

Because my concern is if the Court agrees
that perhaps 1 can get this from Detective
Johnson, 1 don't want to preclude myself from
asking those questions. If we save that part for
another day, that's fine, or 1 can ask him. 1
just want to make sure 1'm following Court
procedure.

THE COURT: 1s there any objection by

either prosecutor if defense counsel asks

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

21

 

 

questions concerning how the Judge conducted

himself concerning ~- regarding this search
warrant?

MS. GRAHAM: No, 1 don‘t object to
that.

MR. KIRKLAND: 1 dOn‘t Obj@Ct.

THE COURT: You're permitted to do

that. Now we'll focus on the search warrant
itself and that's the main focus of our testimony
except as you discussed.

1 do want to put on the record, at least
make sure everybody understands this and 1 think
it's an important point.

There is a practice, 1 don't think it‘s a
policy, at least a practice among the prosecutors
that if someone challenges a search warrant, that
thereafter whatever the success of that motion is,
there will be no plea bargaining in the case or
plea discussions in the case and the defendant
will either face the indictment and deal with that
in terms of the plea deal or go to trial.

1 don't know if that's Mr. Kirkland's
practice or not, but 1 do think it's an important
point to put on the record so that the defendant

is not unduly surprised if that situation

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

.23

24

25

22

 

 

develops.

MR. KIRKLAND: Your Honor, to answer
that question in circumstances of this case, 1
would not state that that would be necessarily
appropriate.

THE COURT: So going forward on the
motion filed by the defense and actually
proceeding to challenge the warrant that's not
going to lead you one way or the other in deciding
whether or not it would be appropriate to
entertain a plea offer or a plea discussion if
that would arise at some point in time in the
future.

MR. KIRKLAND: No, your Honor.

THE COURT: All right. With that
understood, Mr. Patituce, you filed the motion.

Mr. Kirkland, are you prepared to go
forward?

MR. KIRKLAND: Yes, 1 am, your Honor.

THE COURT: So why don't you go
forward and we'll have Mr. Patituce cross-examine.

MR. KIRKLAND: Thank you. State
would call Detective Alfred Johnson of the
Cleveland Police Department.

MR. PATITUCE: Just a separation of

 

 

 

l10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

23

 

 

witnesses, your Honor.
THE COURT: Granted.

The STATE OF OHIO, to maintain the issues on
its part to be maintained, called as a witness,
ALFRED JOHNSON, who, being first duly sworn, was
examined and testified as follows:

DlRECT EXAMINATION OF ALFRED JOHNSON

BY MR. KIRKLAND:

Q. Sir, could you state your name and spell your name
for the record.

A. Detective Alfred Johnson, J-O~H-N-S-O-N, badge
number 60.

Q. And by whom are you employed?

A. City of Cleveland, Division of Police.

Q. And how long have you been employed by the police

department?
A. Since 2007.
Q. And could you briefly describe your assignments in

the last nine years or so.

A. 1nitially 1 was assigned to Fifth District patrol,
the old sixth, the new Fifth District near the

St. Clair area. 1 then moved to the community services
unit in the Fifth District. From there 1 went to the

Third District community services unit and from there 1

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

24

 

 

went to the Gang Impact Unit.

Q. Could you explain what the community services unit
does?
A. Community services unit deals with community

problems, councilmatic complaints. Usually if someone
makes a complaint about a street or an area, we would
go there and try to resolve the complaint. We will
also deal with the community conversations and try to

make community police relations better.

Q. And when did you join the Gang Impact Unit?
A. 2013.
Q. And have you had any specialized training in

connection with that assignment?

A. Yes.
Q. Can you briefly describe that for the record.
A. Okay. Before 1 was a Cleveland police officer, 1

worked in the Cuyahoga County Sheriff's Department on
the SRT team.

THE COURT: SRT would be what?
A. Special response team.
Q. Thank you.
A. As a member of the SRT team we responded to fights
with inside the jail and 1 got training in dealing with
those fights and also just training into use of force

situations.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

25

 

 

From there 1 had training in the academy for the
police. 1've also received numerous trainings for gang
investigations. Certified gang investigative
specialist from OPOTA. Went to that class twice. 1
went through search and seizure class. 1 went through
interview and interrogation classes. From 2008
through -- through 2016, 1 went to numerous courses and
received numerous certifications. And just in 2015 1
started to actually teach my own classes.

Q. Where are you teaching those classes, detective?
A_ 1*ve taught classes in Akron, Ohio. 1've taught
classes for the prosecutor's office. 1've taught
classes for parole. 1've taught classes for juvenile.
Q. Are you familiar with a group called the Heartless
Felons?

A. Yes.

Q. How did you first come in contact with that group
or how did you first learn of that group, detective?

A. While working in the Cuyahoga County Jail, again 1
said we responded to fights. 1 initially started
working there in 2002. Those fights initially were
like oneHon-one fights. 1t wasn't really group or gang
fights until approximately 2005 we started to see group
fights, like five or six people on one. We started to

investigate why those fights happened and we became

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

aware of this gang, the Heartless Felons.

We decided to separate the leaders of these gangs
and put them in different pods inside the jail areas
where inmates lived.

Q. While doing that we also were ~- well, 1 was able
to categorize who the leaders of this Heartless Felons
gang were and had conversation with those leaders.

From there in the Fifth District CSU we had
councilmatic complaints for one of the members, Donte
Ferguson, who had gotten out and was, for lack of a
better word, terrorizing the area of Nathaniel, 156th
and St. Clair.

Councilman Mike Polensek sent an email to my
commander stating he wants to know what was going on
and we tried to assist in dispersing that gang in that
area which led to -- actually that gang was responsible
for the Five-Six Bricks versus the Lake Shore
shootings. Donte Ferguson actually went to the federal

prison in 2015 1 believe or 2014.

Q. Was that ~~
A. 1'm sorry.
Q. And you continued your investigations into the

Heartless Felons; would that be accurate?

A. Yes.

MR. KIRKLAND: May 1 approach, your

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

27

 

 

Honor?
THE COURT: You may.
Q. Detective, 1*ve handed to you what has been marked
for purposes of identification as State's Exhibit 1.
Could you quickly read that?
MR. PATITUCE: Yes, 1 did.
A. Yes, 1 recognize this as the affidavit in the

search warrant.

Q. Going to the affidavit on page 9 of paragraph 25.
A. Yes.

Q. 1s that your signature there, detective?

A. Yes.

Q. Do you remember drafting this affidavit and search
warrant?

A. Yes.

Q. And to whom did you present the affidavit and

search warrant?

A. 1t was first reviewed by the prosecutor's office
and then presented to Judge Astrab.

Q. By yourself? Presented to Judge Astrab by

yourself; is that correct?

A. Yes.

Q. And did he -- is that his signature below your
signature?

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

28

 

 

Q. And was that on the 12th day of April as

indicated?

A. Yes.

Q. And when did you again join the Gang lmpact Unit,
detective?

A. ln 2013.

Q. Has a significant amount of your investigative

efforts been directed towards the Heartless Felons?

A. Well, it would be a lot of investigative efforts
directed to the Heartless Felons.

Q. Among other gangs?

A. Among other gangs, yes.

Q. 1'd like you to briefly describe -- 1 mean set
forth have you reviewed this affidavit?

A. Yes.

Q. And having reviewed it, does it set forth accurate
statements as to your investigation in connection with

Michael Menefield?

A. Yes.

Q. When did Michael Menefield first come to your
attention?

A. Michael Menefield first came 1 believe it was
2014.

Q. And how did he come to your attention?

A. 1 was investigating 1nstagram posts of a man,

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

29

 

 

Daryl Patton Jr.

Q. 1s that reflected in paragraph three of the
affidavit?

A. Yes.

Q. Specifically in paragraph three you indicate that

you're looking at Daryl Patton and you came up with,
correct me if 1'm wrong, a social media account which
was MilezAv, M-l-L~E-Z~A-V, underscore MilesAv felon
8631.

A. That's what it's supposed to be, Miles Avenue. 1
couldn't quite figure that out looking at it.

Q. And what's the significance you set forth in
paragraph three, the significance of the 8631? What
exactly -- can you state for the record what is the
significance at the end of that social media account?
A. 8631 is the numerical relation to the alphabet
HFCA which is Heartless Felons collaboration.

Q. The H, if 1 understand correctly here, is the

eighth letter in the alphabet.

A. Yes.

Q. And then after that F would be the sixth letter?
A. Correct.

Q. 1s that, in your experience, is that a frequent

acronym or code that they utilize?

A. Yes, that's a frequent acronym.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

30

 

 

You've seen it?

Yes. Multiple times.

And this was back when? What year was this again?
2014.

Early part of 2014?

Yes.

tankers

And this is spelled out in paragraph three,

paragraph four »~

A. Yes.

Q. -- of your affidavit?

A. Yes.

Q. And you determined that as set forth in paragraph

four that that 1nstagram account was associated with
Daryl Patton Jr.; is that correct?

A. Yes.

Q. And based upon your investigation into Mr. Patton,
what next did you do in regards to Mr. Patton?

A. After finding Mr. Patton posted several firearms
for sale we were able to find the address of

Mr. Patton, his listed address as 8815 Walker in
Cleveland. We then went to the house and did a consent
search and recovered one of the weapons, a fully
automatic firearm and some Heartless Felons

shoes. They was actually Timberland boots with

Heartless Felons stuff written on them.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

31

 

 

Q. Did that set forth in paragraphs five, six, and in
paragraph seven you indicate that he was arrested; is
that correct?

A. Yes. Daryl Patton was not at the house at the
time. Because he was not at the house, we could not
put the weapon in his possession. He actually took the
1nstagram posts but his pictures was not in the

photo. But what he did later was on St. Patrick's Day
in 2014, he came downtown with a firearm and he was
arrested by members of the Gang lmpact Unit.

Q. Going forward from there, you continued the
investigation into the Heartless Felons; is that
correct?

A. Yes. With Daryl Patton Jr.‘s accounts we were
able to see people he was communicating with and also
members who also used Heartless Felons language and
lingo so we were able to follow those males and females
also.

Q. Okay. Back in August, August lst of 2014, was
there an incident that you set forth in paragraph ten
involving Daryl Patton?

2-\. Yes.

Q. 1 know it's set forth in paragraph ten, but could
you briefly describe it, please?

A. Daryl Patton Jr. posted on 1nstagram a picture of

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

32

 

 

himself, Michael Menefield and Deshawn Scruggs. They
were handling firearms in a motor vehicle and they said
that they were going to Club XL, also known use the
Executive Lounge, in downtown Cleveland.

We had this information and we were out in the
area when a call came across our radios for a fight at
the Executive Lounge. Knowing that these guys were
there, 1 responded and 1 was able to see Daryl Patton
Jr. get into a vehicle with Michael Menefield and
Deshawn Scruggs. 1 called for a backup. Cars arrived.
They conducted a traffic stop. 1n this traffic stop
they found two handguns, and one holster inside the
vehicle.

Daryl Patton Jr. pled guilty to improperly
handling firearms in a motor vehicle on January 6th,
2015. Case Number 2014*588008.

Q. Now, Michael Menefield, was he also charged in
connection with that incident?

A. 1'm sorry. Michael Menefield pled to that, if 1
said that wrong. But, yeah, Michael Menefield was
charged and pled to that. Daryl Patton Jr. was

not. He only had a holster at the time.

Q. And as a result of that case you said he pled
guilty that is Michael Menefield did, January 6th of

2015; is that correct?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

33

 

 

A. Yes.

Q. Was that the first time you'd come into contact

with Michael Menefield?

A. Yes.

Q. Now, as you indicated in paragraph 11 of the

affidavit, Michael Menefield left prison on September

21st of 2015; is that correct?

A. Yes.

Q. 1n fact did you discover a social media post of

him relative to his getting out of prison?

A. Yes. We continued to monitor his social media

account and that was underscore Mikey underscore 216.

He actually posted the day that he got out of prison.
1t was a pictures of him and a female in front of

the facility that he was housed in.

Q. And when you saw that post on that 1nstagram

account you recognized Michael Menefield; is that

correct --

A. Yes.

Q. -- through previous contacts?

A. Yes.

Q. This is set forth in paragraph 13 of Exhibit A; is
it not --

A. Yes.

Q. -~ of your affidavit; is that correct?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

34

 

 

A. Yes.
Q. You indicated on October 27th of 2015 that you
monitored that 1nstagram social media account and

observed something else; is that correct?

A. Yes.
Q. And what exactly did you observe?
A. 1 observed Michael Menefield shooting an AK~47 at

a firing range.

Q. And that is set forth in paragraph 13 of your
affidavit, is it not, detective?

A. Yes.

Q. Now, as part of your investigation into the
Heartless Felons did you investigate an individual
known as Marvin Linder?

A. Yes.

Q. And as a result of that particular investigation
did you conduct a search of his address or any address

associated with him?

A. Yes.

Q. And what was that address, sir?

A. This address was 15609 Steinway in Maple Heights,
Ohio.

Q. When was that? Do you remember roughly when that

search was conducted?

A. On November 12, 2015.

 

 

 

10
11
12
13
14
15
16
17
18
-19
20
21
22
23
24

25

35

 

 

Q. And during that search did you recover any
weapons?
A. Yes. We actually recovered several weapons

including an AK-47. 1 believe it was at least six
handguns.

Q. As it pertains to this particular case before us
and the investigation into Mr. Menefield, did you
contact a confidential informant regarding that AK-47

or did a confidential informant contact you?

A. Yes.

Q. And what was indicated to you at that time about
the AK-47?

A. The AK~47 was either purchased or -- purchased

from Michael Menefield or belonged to Michael Menefield
and was given to Marvin hinder to hold. The
confidential informant actually told me who Michael
Menefield was. He pointed out a picture of Michael
Menefield and told me where Michael Menefield lived.

He also told me where Michael Menefield lived
before on the same street on Milan in Maple
Heights. And 1 was able to pull up a Goggle maps photo
of the house which 1 showed the Google maps photo to
him and he confirmed that this is the house where he
lived. t

Q. Detective, 1 have to ask this question. Those

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

36

 

 

particular details that you just provided to me as to
showing him the house, et cetera, and the picture of
him, that is not set forth in the affidavit; is that

correct, as you look at it today?

A. Correct.
Q. Quite frankly you forgot to put those in there.
A. No. The basis of the search warrant was the

information and the address that we had for Michael
Menefield.

Q. Okay. 1'11 come back to that later. But those
details that you just described to me about your
interaction with the confidential informant, those are
not in that particular -- information is not in the
affidavit save for the information that he indicated
that the AK-47 that Marvin hinder had came from Michael
Menefield in some way.

A. Correct.

Q. Did you continue to monitor ~- and again that
particular information as to Marvin Linder and the
AK-47 set forth in paragraphs 14 and 15 of the
affidavit; is that correct, detective?

A. Yes.

Q. Did you continue to monitor the social media that
you associated with Michael Menefield specifically

underscore Mikey underscore 216?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

37

 

 

A. Yes.
Q. And on October 9th of 2016 did you find any
particular information that you utilized to obtain this

search warrant?

A. Yes.

Q. Could you briefly describe what that was,
detective?

A. There was a video of Michael Menefield driving a

vehicle. He had four handguns in his lap and a handful
of folded U.S. currency. He was playing with the
handguns as he was driving in the vehicle. And he also
had money in the vehicle. A lot of what appeared to be
U.S. currency in the vehicle.

Q. And was there a Youtube or social media post with
him shooting a handgun about that same time?

A. Yes. He also posted the next video of himself at
the gun range shooting the weapons to show operability.
Q. Now, 1 want to go back, detective. You have
indicated just a couple minutes ago that you had an
address for Michael Menefield. What was that address?
A. The address belonging to Michael Menefield was
19409 Milan, Maple Heights, Ohio.

Q. And that's set forth in paragraph 12 of your
affidavit, is that not, detective?

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

38

 

 

Q. And the paragraph above that paragraph 11, what

did you indicate there in your affidavit?

A. 1n paragraph 11?
Q. Yes.
A. That Michael Menefield served his prison time and

was released from prison on September 21, 2015.
Q. `In paragraph 12 you indicate that the address of
19409 Milan Drive, Maple Heights, when you drafted this
affidavit, that was indicated from his prison release
on September 15th, 2015?
A. Yes.
Q. And that is what you meant when you drafted this
affidavit?
A. That along with D Fax report other investigative
sources that we were able to find that 19409 Milan was
his address.
MR. PATITUCE: Objection, your Honor.
Just for purposes of the record we've never been

provided any of these investigative D Fax.

MR. KlRKLAND: That's the stuff l
gave you.

MR. PATITUCE: You‘re talking about
OHLEG.

MR. KIRKLAND: There's a D Fax

associated with it.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

39

 

 

MR. PATITUCE: OHLEG is fine.
Q. And based upon this affidavit you attempted to
conduct a search at 19409 Milan Drive on April 15th; is

that correct?

A. Yes.

Q. And you were present when that was conducted?
A. Yes.

Q. But the actual search warrant was executed by
whom?

A. 1t was the SEALE team, Southeast Area Law

Enforcement team that conducted the search warrant
along with Maple Heights who assisted.
Q. And as indicated in the search warrant which you
were searching for, was criminal gang materials,
firearms, records of illegal transactions, personal
property, paper, documents, evidence involving criminal
gang activities. Would that be correct without
repeating the whole -»
A. Yes, looking for criminal gang materials, evidence
of illegal trafficking in firearms and such.

MR. KIRKLAND: 1 have no further

questions of this witness, your Honor.
THE COURT: Cross-examine.

MR. PATITUCE: Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

40

 

 

(Thereupon, Defendant's Exhibits A and B

were marked for purposes of

identification.)

MR. PATITUCE: May 1 approach, your
Honor.

THE COURT: You may.

CROSS-EXAMINATION OF ALFRED JOHNSON

BY MR. PATITUCE:
Q. Your Honor, 1 am showing the witness what has been
previously marked as Defendant's Exhibit A for
identification purposes.

Detective, can you take a look at Defendant's
Exhibit A?
A. Yes.
Q. You're familiar with this form. This is a CIF

form, correct?

A. This is.
Q. Start with page 1. Page 1 is what?
A. This is Cuyahoga County Metro Housing Authority.

Police Department complaint.

Q. And it is, just to verify, 1'11 get my copy back
out here. You see there's a seal on the bottom right
hand corner, correct?

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

41

 

 

And whose information is listed on this form?
This is going to be Michael Menefield.

Does it list an address for Mr. Menefield?
Yes.

What address does it list for Mr. Menefield?

P’PF”.O?”.O

This address here is 19321 Milan, Maple Heights,
Ohio.

Q. Okay. Now, 1 want you to go to the second page of
this document. 1s there an address listed on the

second page of this document for Michael Menefield?

A. Yes.

Q. What address is listed on that?

A. 19321 Milan, Maple Heights, Ohio.

Q. So somehow we have two -- is that two different

addresses within Maple Heights that Mr. Michael
Menefield's is associated with?
A. Yes.
Q. Okay. Are you aware that the Cuyahoga County
docket for all three cases Mr. Menefield has or had
open show an address other than 19409 Milan Avenue?

THE COURT: 1'm sorry. Can you

repeat, please?

Q. Are you aware of what the Cuyahoga County Clerk of
Courts has listed as Michael Menefield's address?

A. Not if 1'm not looking at it right now in front of

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

42

 

 

me, no.

Q. Would it surprise you to know that it's listed as
the first address on Defendant's Exhibit A that's what
the county has his address listed as being?

A. No, it would not surprise me.

Q. Are you aware that the confidential informant for
his case listed an address of 19409 as Mr. Michael

Menefield‘s address?

A. Yeah. You just showed me the CIF.
Q. So the CIF for this incident has a different
address than the address with -~ 1'll rephrase it.

You'll agree with me that on the CIF for this case

there's an address not 19409 Milan Ave?

A. Yes.

Q. But 19490 Milan Ave. was the address that was
raided.

A. That was the address that the search warrant was

conducted at, yes.

Q. 1 want to focus on your training, your career,
your experience as police officer for a moment. You
understand what 1'm talking about?

A. Yes.

Q. The prosecution asked you a number of questions
regarding your training and your qualifications, right?

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

43

 

 

Q. 1t‘s correct that you've been suspended nine times

for violations of departmental policies, correct?

A. That's incorrect.

Q How many times have you been suspended?
A. 1 probably -- 1'm thinking around three.
Q Okay.

MR. KIRKLAND: Objection. Relevancy,
your Honor.

THE COURT: Overruled for the moment.
Q. On January ~H was it January 28 2015 you were
suspended for violation of the rules of ethics?
A. Was that the suspension date or was that the
actual date of occurrence?
Q. That was when you were suspended for failure to
report or failure to complete a report.
A. Oh, that actually occurred in the summer before
and the report was actually completed.
Q. So you were suspended for failure to report
though, correct? You were actually found guilty 1
think was the technical term that the hearing officer
used.
A. 1 don't know exactly what they found me guilty
of. 1 was accused of a lot of things by the person but
1 don‘t know exactly what at the time ~- it was the

safety director, what he found me guilty of.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

44

 

 

This is while you were in the gang unit, correct?
No.

1n 2015 you weren‘t in the gang unit?

sets

1 was in the gang unit in 2015 but from my
recollection of what you're saying that was while 1 was
in the Fifth District.

Q. Okay. And there have been other instances where
you have been disciplined for either failure to report,
use of force, officer safety, leaving your district

without authorization --

MR. KIRKLAND: Objection, your Honor.
THE COURT: Overruled at the moment.
A. That was the »- you're listing the offenses of the

same thing. And use of force 1 don‘t remember being
disciplined for use of force at all.

Q. Okay. Now, as it relates to Judge Astrab, you
were the investigating or one of the investigating
officers in the case in which he was the alleged

victim, correct?

A. Yes.

Q. Which case was that?

A. Well, while he was conducting the Julius Webster
trial, he also received threats. 1 was consulted in

that so 1 was also in that invest.

Q. So you were consulted, you weren't the lead

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

45

 

 

investigator?

A. The lead investigator 1 believe because it was
being a judge it would have to be with the sheriff's
department.

Q. So you do not necessarily possess all of the
information that was obtained in that information
regarding the threat?

A. 1 possess a lot of the information that 1 can
testify to. lf there's something that 1 don't know
about, then 1 can‘t testify to that.

Q. What was the nature of the threat?

A. 1t was actually a letter sent from the jail from a
male in a previous trial that was convicted.

Q. What was this individual's name? Was it Hammonds?
A. 1 believe it was Hammonds. His ~- 1 could tell
you that the incident was he broke into a female‘s
house in Shaker Heights --

Q. No, 1 meant the nature of the threat that was made
to Judge Astrab. What specifically was the threat?

A. That they would do something to his child.

Q. They actually had the name of his child, correct?
A. 1 believe so, yes.
Q. So an individual sitting in prison was able to

identify the name of one of Judge Astrab's children.

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

46

 

 

Q. And he conveyed that in a letter form to Judge
Astrab directly?

Yes.

Okay. Judge Astrab then reported this conduct,
threat that he had received, yes?

Yes.

And prosecution commenced as a result of --
Yes.

And 1 believe Hammonds eventually pled guilty?
Yes.

Admitted that he actually threatened Judge Astrab?

Yes, he pled guilty.

interestsng
I_l_
U)

And Hammonds was a member of the Heartless Felons

as well?
A. Yes.
Q. As was the first individual who he was trying, 1

forget that person's name that was »-

A. Julius webster.

Q. So Julius Webster was a member of Heartless
Felons?

A. Yes.

Q. Hammonds was a member of the Heartless Felons?
A. Yes.

Q. And here with this search warrant you're again

investigating the Heartless Felons?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

47

 

 

A. Yes.
Q. Prior to going to Judge Astrab how many judges did

you go to?

` A. 1 believe he was the only one that was left that

day so 1 just went directly to him.
Q. When you went to him you were aware that he was

the victim of threats from the Heartless Felons?

A. Yes.
Q. Have you ever followed Judge Astrab on Facebook?
A. No.
Q. Are you aware of anything that Judge Astrab has

said publicly either on Facebook or any social media

forum?
A. Only what you just said today.
Q. So outside of the documentation that 1 have and

just the one page that 1 read you have no knowledge?
A. No.
Q. You're not able to testify as to the impact or

effects that the threat had on Judge Astrab?

A. As it relates to this search warrant?
Q. First in general.
A. Right. First in general 1 can't tell what he's

thinking, no.
Q. Have you ever asked him how the threats made him

feel?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

48

 

 

A. No.
Q. Okay. Outside of your going into Judge Astrab's
chambers to have this search warrant signed, have you
ever socialized with him?
A. Uhm, not really, no.
Q. And 1'm not implying any type of improper
association, but have you ever observed him in his
daily life outside of this instance?
A. No.
Q. Have you ever -- strike that.

1 want to talk now about Michael Menefield. At

19409 Milan Drive you never conducted surveillance,

correct?

A. That's incorrect.

Q. What surveillance did you conduct?

A. Actually the latest surveillance was the day

before 1 sat outside of his house for approximately two
or three hours. 1 sat outside of the house at 19409
Milan. We were able to see a male that fit the
description but we weren't able to positively 1D him as

the person as Michael Menefield.

Q. The day before what you sat outside?
A. The day before the search warrant was executed.
Q. Okay. So the day before the search warrant was

 

executed you conducted surveillance. What surveillance

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

49

 

 

did you conduct before you took this search warrant in
to Judge Astrab?

A. The search warrant -- 1'm sorry?

Q. Before you took -- when you say the search warrant
was executed you conducted surveillance before Judge
Astrab signed it or before the search warrant was
executed or raided?

A. After he signed it.

Q. So after he signed it you conducted surveillance
for the first time?

A. lt wouldn‘t be the first time, no. l said the
last time was right -- the day before we did the search
warrant.

Q. Can you indicate in State's Exhibit 1 where it
lists out your surveillance of 19409 Milan Drive, Maple
Heights there?

A. There‘s no surveillance of 19409 Milan, Maple
Heights in the search warrant.

Q. Why not?

A. Because again, Michael Menefield listed his
address as 19409 Milan Avenue; we also had confidential
informant information that he lives at that address at
19409 Milan and even after we conducted the search
warrant, we later find out that he had been put out of

19409 Milan Avenue by your client's father.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

50

 

 

Q. Where in the search warrant does it indicate a
confidential informant told you that Michael Menefield
resided at 19409 Milan Avenue? Where in the search

warrant is that?

A. lt is not in there.

Q. So that evidence was never presented to Judge
Astrab.

A. No.

Q. What type of observations did you make of 19409

Milan Drive that led you to conclude that criminal
activity was happening inside 19409 Milan Avenue?

A. The 1nstagram post of Michael Menefield -- l mean,
1'm sorry, Michael Menefield, handling the firearm,
shooting the AK-47, the continued 1nstagram post from
other members of the Heartless Felons with Milan inside
of those posts, throwing out the Heartless Felons hand
signs and continuing his association with other
Heartless Felons which led us to go into 19409 Milan
Avenue looking for criminal gang materials and the
firearms.

Q. Okay. So the only evidence you had ~- in your
opinion the only evidence that you had was social media
posting?

A. No.

Q. What other evidence did you have that there was

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

51

 

 

criminal activity in 19409 Milan Avenue?

A. Again we can start with the posting. Well, we can
also start with his association with other members of
the Heartless Felons gang. We can start with -- we can
go into having used these postings before and gone into
these homes to find multiple firearms and even once we
did the search warrant into this house we found
multiple firearms.

Q. Okay. So now that l have an understanding, let's
start with the social media posts. Are you suggesting
to the Court that Michael Menefield -- on just dealing
with what's in the warrant, with What's in the warrant,
Michael Menefield at a gun range is going to indicate
that he‘s got a gun at 19409 Milan Avenue?

A. That's evidence. Not just the fact that he's ~~

Q. We're going through piece by piece.

A. You asked me the question. 1'm trying to answer
it.
Q. The fact that he is firing a gun at a gun range

indicates that he's going to put a gun in 19409 Milan
Drive?

A. Not just that. Again it‘s his transporting the
gun to the firing range and then shooting the gun. And
at this firing range you can't -- they -- you don't

take a gun away from a firing range unless you purchase

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23'

24

25

52

 

 

one.

Q. You can't -- he was at the firing range in what
month of what year?

A. This was -- again 1've got to go back to Exhibit
l. April 9th, 2016.

Q. So on April 9, 2016 you then had an arrest warrant
drafted for Michael Menefield because he's a felon in
possession of a firearm, correct?

A. No.

Q. Why not?

A. Because the charge would actually be improper
handling of a firearm in a motor vehicle.

Q. So you got a warrant for that?

A. No, we got a search warrant for the firearms. ln
the criminal gang materials that would be associated
with the Heartless Felons gang.

Q. Without personally identifying Michael Menefield
is actually living at that address.

A. Well, Michael Menefield personally identified
himself as living at that address.

Q. So the answer was no, you did not personally
identify him living at that address.

A. He personally identified himself which makes that
a personal identification for me.

Q. Detective, did you go to 19409 Milan Drive and

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

53

 

 

personally observe him residing in the house?

A. l don't know how to answer that question as to how
can you personally --

Q. Did you see --

A. 1 observed the male that fit the description going
in and out of the house.

Q. You said fit the description. Was that Michael
Menefield or not?

A. Again, 1 don't know if it was -- 1 can't say that
it was Michael Menefield, 1 can say that he fit the
description going in and out of the house.

Q. You said that Michael Menefield is in these
videos. Was Michael Menefield in the videos or not?

A. Yes.

Q. So you know what Michael Menefield looked like but
you wouldn't identify the person coming out of the
house as being Michael Menefield?

A. The way surveillance works unless 1 was ~- the way
this house was situated looking at the house, looking
at the driveway, looking at the driveway next to the
house, which they were also using, you could see people
but l couldn't put binoculars on the person to actually
identify the face because of the way the street was.

Q. How about trash pulls? How many trash pulls did

you do in 19409 Milan Avenue or mail pulls did you do

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

54

 

 

to verify his --
A. We did that through D Fax.
Q. So the answer was you did no trash pulls or no
mail pulls?
A. You asked me about mail pulls. D Fax gives you
mail and whose name is on the bills and it gives the
address of the person that goes to that house.
Q. Does that establish somebody lives there? lf l
put my address on my brother's -- if 1 use my brother's
address for mail does that mean 1 live there?
A. That means that you frequent that -- you frequent
that enough to go get your mail from that house which
it proves the point to me that if you use that address
you have personal property there. That personal
property would be in your mail.

(Thereupon, a discussion was had off the

record.)

Q. So you did not physically remove any trash or any
mail from 19409 Milan Avenue, physically yourself
remove anything from that address?

A. Yeah, 1 removed mail after the search warrant with
Michael Menefield's name on it.

Q. Prior to the search warrant what did you remove

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

55

 

 

from the address?
A. Again, we does not do a trash pull.
Q. Aside from social ~~ now social media, so you went

out and obtained a search warrant for the IP addresses.

A. For the social media accounts, correct.

Q. Search warrants were obtained?

A. Yes.

Q. Were the search warrants obtained prior to -~ did
you know about this ~~ and the search warrant for the

IP addresses showed that those social media it doesn‘t
go back to 19409 Milan Drive, did it goes back to a
different address?

A. That would be something that you ~~ 1 don't have
that information, no.

Q. You said you obtained a search warrant for the
social media accounts relating to Michael Menefield?
A. Yes.

Q. Those social media accounts search warrants
presented an lP address lnternet protocol address?

A. lt is when you get social media results there are
multiple IP addresses and lP addresses can be a phone,
lP addresses can be a computer, and usually when this
comes to 1nstagram all of time when it comes to
1nstagram when you're posting you're posting from a

mobile device which means the lP address is not a fixed

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

56

 

 

location.
Q. Would you agree with me not once did one of
Michael Menefield‘s social media accounts ping off of

19409 Milan Avenue?

A. No.
Q. How many times?
A. You asked would l agree with you. He actually has

pictures of himself in the house of 19409 Milan
Avenue. lt's provided to you when the 1nstagram.

MR. PATITUCE: Your Honor, 1 believe
the prosecution for this point would agree with me
there's no pictures of Mr. Menefield.

MR. KlRKLAND: They're not in my
possession. What l have is what you know of video
and the firearm range.

Q. Does it surprise you to know that the prosecution
is not in possession of any photographs of Michael
Menefield inside 19409 Milan Drive?

A. That surprises me because you guys are ~- as you
stated aware of the 1nstagram account of Michael
Menefield and on his 1nstagram account there's pictures
of him in a bedroom at 19409 Milan Avenue.

Q. So you can tell by looking at 1nstagram postings
that he is in the bedroom just by looking at someone

has a photo of a bed, you instantly knew that was 19409

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

57

 

 

Milan Avenue?
A. No.
Q. Going back to State's Exhibit 1, do you agree with
me that paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 all deal
with conduct happening in 2014?

THE COURT: What are the paragraph

numbers?
MR. PATlTUCE: Three through ten,
your Honor.

THE COURT: Thank you.
A. Yes.
Q. And just so we have chronological clarity here
perhaps one and two are just general paragraphs.
A. Yes.
Q. Paragraphs 11, 12, 13, 14, 15, deal with conduct
that happened in 2015.
A. Yes.
Q. Coming back to paragraph 16 and 17. Then 1 want
to direct your attention to paragraphs 18, 19, 20, 21,
22 and 23 as well as 24 and 25. None of those
paragraphs have any facts specific to this case. These
are generalized or specialized knowledge regarding the
Heartless Felons and your experience. Correct?
A. These specifically outline what we're going to be

looking for and why we're going to look for them.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

58

 

 

Q. Okay. But they're not -- they're general in
nature because you use these exact paragraphs in other
search warrants.

A. Yes.

Q. Paragraphs 18 through 25, again these are general

paragraphs that you use in your Heartless Felons

investigations.

A. Yes. Not just Heartless Felons but gang
investigations.

Q. Sure. And paragraphs one and two would fall into

that same category but those would be specific to the
Heartless Felons.

A. Yes.

.Q. So when we're dealing with the face of the search

warrant, we're really talking about unique paragraphs
are paragraphs three through 17. Those are unique to
this investigation.

A. Yes.

Q. Okay. And then again just dealing with the face
of the search warrant, the only two paragraphs out of_
the 25 that deal with any conduct happening in 2016
would be paragraph 16 and paragraph 17.

A. As in -~ to answer that -- well, as in the date on
these would be 2016.

Q. That‘s what 1'm talking about. And this is the

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

59

 

 

information you provided to Judge Astrab. You didn't
provide information outside of these ten paragraphs,
excuse me, 25 paragraphs, did you?

A. Just what the photos that you have.

Q. Okay. So then we have the paragraph 16 and
paragraph 17 dealing with 2016 conduct, that's conduct
allegedly of Michael Menefield, correct?

A. Yes.

Q. Michael Menefield‘s never been convicted of a
crime out of the conduct in these two paragraphs,
right?

A. Not yet.

Q. Paragraph 16 is a video of Mikey 216 on April 9th,
2016 driving a vehicle with four different guns and it
said folded U.S. currency?

A. les.

Q. So he's driving a gun at the time? 1 am sorry.

So he's driving a car at that time?

A. Yes.

Q. So he‘s not at 19409 Milan Avenue at that time?
A. No.

Q. Paragraph 17, that's April 9, 2016. Again under

Mikey 216 has shooting a firearm at a gun range?
A. Yes.

Q. There is no firearm at 19409 Milan Avenue, is

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

60

 

 

there?

A. There‘s multiple firearms at 19409 Milan Avenue.
Q. Gun range.

A. No, there's no gun range.

Q. So the conduct in paragraph 17 is not happening at

19409 Milan Avenue.

A. No.

Q. So, for the two paragraphs in the affidavit that
deal with conduct that happened in 2016, specific
conduct, there's nothing that's happening at 19409
Milan Avenue in 2016 in this affidavit that's
specifically identified.

A. That's not true. Michael Menefield lists his

address as 19409 Milan Avenue in 2016.

Q. ls it criminal to list his address?
A. No, it's just self-admission that you live there.
Q. So, what we have is we have Michael Menefield list

his address, allegedly list his address as 19409 Milan

Avenue, right?

A. No. He listed his address as 19409 Milan Avenue.
Q. Even though there are county records that dispute
that.

A. You gave me his records from 2012.

Q. Are you familiar with what the clerk of courts

currently has listed as his address?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

61

 

 

A. No.

Q. You did actually look at the clerk of courts to
see what his address is listed because you knew he had
priors, right?

A. Yes, l listed priors in there so l looked at the
Clerk of Courts.

Q. And l don‘t know if the prosecution is willing to
look at it. Are you willing to stipulate?

MR. KIRKLAND: Willing to stipulate
that there‘s a different address on the clerk of
courts? 1 don't know that.

MR. PATITUCE: May l have a moment,
your Honor? n

THE COURT: You may.

MR. PATlTUCE: Your Honor, may l
approach? l only have one copy of this but this
will be Defendant's Exhibit B.

Q. Showing the witness what has been previously
marked as Defendant‘s Exhibit B, you recognize this as

a complaint summary form, correct?

A. Yes.

Q. And it's from this case, correct?

A. Uhm.

Q. From the same day, same location that my client is

charged?

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

62

 

 

A. Yes.
Q. And what's the address that is listed for Michael
Menefield on this document?

A. On this it's 19321 Milan, Maple Heights, Ohio.

Q. Not 19409 Milan Avenue?

A. No.

Q. How often have you used the confidential
informant -- without identifying who he isjr how long

have you used the confidential informant that allegedly
told you Michael Menefield lived at this address?

A. This was twice. Well, actually it would be three
times now.

Q. Today or at the time of the search warrant?

A. At the time of the search warrant it would be the
third time.

Q. Okay. And it's not related -- his reliability is
not indicated anywhere in your search warrant
affidavit, correct?

A. We just labeled him as a Cl right now,
confidential informant. lt's not a confidential
reliable informant, no.

Q. And there's a difference between a confidential
informant and a confidential reliable informant?

A. Correct.

Q. What is that difference?

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

63

 

 

A. The difference is the amount of time we've used
him and found the information to be again reliable.
Q. And often confidential informants are people who
you have perhaps either arrested or have evidence of
wrongdoing who are trying to help themselves?

A. Yes.

Q. So this is a confidential informant this is not
somebody who you've used long enough to determine a
confidential reliable informant.

A. Correct.

Q. And again nothing in this affidavit indicates that
the confidential informant alleged Michael Menefield
lived at 19409 Milan Avenue.

A. That's not in the affidavit, no.

Q. Nothing in this affidavit suggests that the
confidential informant indicated Michael Menefield was
running guns or bringing guns to and from 19409 Milan
Avenue.

A. That's not true. lt says information received
through confidential informant states the AK-47 was
obtained from Michael Menefied and that Michael
Menefield supplies weapons for the members of the
Heartless Felons.

Q. Okay. Nothing in here said that he is storing

those weapons at 19409 Milan Avenue. Nothing from this

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

64

 

 

paragraph says that.

A. No.

Q. Nothing from the confidential informant in the
affidavit says that?

A. ln the affidavit, no.

Q. So again the three out of the 25 paragraphs, only
three of the paragraphs touch on conduct that happened
in 2016. Correct?

A. AS 2016?

Q. Yes.
A. Yes.
Q. The paragraph that states Michael Menefield listed

his address at 19409.
A. Yes.
Q. And Michael Menefield possessed a picture or

1nstagram account of himself in a vehicle with guns?

A. Yes.

Q. And the vehicle was actually moving at the time,
right?

A. Yes.

Q. And next was Mr. Menefield at a firearms range.
A. Yes.

Q. There's no 2016 ~- in the search warrant, there's

no 2016 1nstagram account, Facebook post or any form of

social media showing Mr. Menefield at any of those two

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

65

 

 

locations.
A. ln the search warrant, no.
Q. So you agree with me that on the face of the

search warrant in 2016, going from just the search
warrant, there's no evidence that Michael Menefield in
2016 had firearms at that location.

A. No, 1 wouldn't agree with you.

Q. Okay. Which paragraph indicates that he possessed
video of himself at Milan Drive? Which paragraph?

A. lf you're going to ask me -- there's not going to
be a paragraph that says that, but you asked me did l
agree with you and 1 said no, l did not agree with you
that the information does not lead to that.

Q. ln 2016, in this affidavit for 2016, there's not a
single paragraph that says in 2016 that Mr. Menefield
had a firearm in 19409 Milan Avenue.

A. Okay, so in 2016.

Q. 2016.

A. This is ~- okay for the fourth time it does not
say that he has a firearm at 19409 Milan Avenue.

Q. Okay. And just so 1'm clear the search warrant it
was signed and executed in April of 2016?

A. Yes.

Q. Okay. So for at least four months, April, there's

four months in April, four months, there's nothing in

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

66

 

 

this affidavit for the four months showing video or

firearms at 19409 Milan Avenue.

A. No.
MR. PATITUCE: Thank you. No further
questions.
THE COURT: We're going to take a

short ten~minute break. Let's talk a little bit
about scheduling and then we‘ll take a break.

How many witnesses do you have,
Mr. Kirkland?

MR. KIRKLAND: One more.

THE COURT: One more. And do you
anticipate his direct to be similar to --

MR. KlRKLAND: No, l think it's going
to be very brief, your Honor.

THE COURT: Very brief?

MR. PATITUCE: 1 agree.

Are you going to redirect?

MR. KlRKLAND: Maybe a little bit.

THE COURT: Take a ten-minute break
and we'll continue on.

(Thereupon, a recess was taken.)

THE COURT: We're back on the record.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

67

 

 

All right. We're back on the detective. ls it
Johnson or Johnston?

THE WlTNESS: JOhnSOn.

THE COURT: ` ls back On the
stand. And we'll continue the cross~examination.

MR. PATlTUCE: Actually, your Honor,
1 believe l concluded cross-examination; however
the prosecution and l had discussed the matter
outside of -- at the break and we had a
stipulation that the Cuyahoga County Clerk of
Courts in Case Numbers 568451 and 58808 -- 008,
excuse me, 605515 for Michael Menefield for years
2012, 2014 and 2016, has listed the address of
19321 Milan Drive in Maple Heights. And that was
going to be a stipulation that that's the record
contained by the Cuyahoga County Clerk of Courts.

THE COURT: State in agreement to
that proposed stipulation?

MR. KlRKLAND: That‘s accurate.

THE COURT: That*s accepted for the
record. Go ahead.

MR. PATlTUCE: Thank you. And as 1
said, 1 concluded my cross.

THE COURT: Thank you. Redirect.

REDIRECT EXAMINATION OF ALFRED JOHNSON

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

68

 

 

BY MR. KlRKLAND:

Q. Detective, as set forth in your affidavit, State‘s
Exhibit 1, the defense went through a number of
paragraphs in here and took them individually shall we
say and went through them and indicated that they did
not indicate specifically that whether Michael
Menefield had weapons at the 19409 Milan Drive.

Now, taking the affidavit as a whole, okay,
without trying to say one particular paragraph
indicates something, taking it as a whole was it your
belief when you drafted this that he resided at 19409
Milan Avenue?

A. Yes.

Q. And was it your belief based upon all the
paragraphs and l'll summarize this a little more, that
going back to 2014 this largely relates to paragraphs
three through ten, that Daryl Patton was a member of
the Heartless Felons and had automatic weapons and
other weapons, correct?

A. Yes.

Q. And that on August lst of 2014 he was arrested
along with Michael Menefield with weapons in a vehicle;
is that correct?

A. He was actually not arrested but he was in the

vehicle.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

69

 

 

Q. Michael Menefield was with him and he was
arrested, is that accurate?

A. Yes.
Q. And that led to the conviction for the improper

handling of firearms in a motor vehicle of Michael

Menefield.
A. Correct.
Q. And that thereafter when he got out in September

of 2015, he was associated with Marvin Linder?

A. Correct.

Q. And that when you did a search warrant in November
of 2015, you recovered an AK~47 which was fully
automatic along with other weapons?

A. n Yes.

Q. And that your information was that Michael
Menefield was involved in obtaining or giving

Mr. binder again a Heartless Felons member that AK-47;
is that correct?

A. Yes.

Q. And so up until that point you have a history
again taken in total of the circumstances not
individual paragraphs that Mr. Patton was a member of
the Heartless Felons and Mr. Michael Menefield was
associated with them, correct?

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

70

 

 

Q. And that he was involved with weapons and in fact
Michael Menefield went to prison for improper handling
of a firearm?

A. Correct.

Q. And when he got out he was associated with

Mr. Linder another Heartless Felons investigation of
yours again involving weapons; is that correct?

A. Yes.

Q. And that was November of 2015. Moving forward is
when you had the 1nstagram videos with him with guns in
April of 2016, correct?

A. Yes.

Q. And actually in November not only Marvin Linder
was in the house but Daryl Patton was also in the
house, again from the previous investigations?

A. Yes.

Q. Again more Heartless Felons. And then your
information was that when he was released in September
of 2015, he utilized the 19409 Milan Drive address?

A. Yes.

Q. Correct. So taking in the totality of
circumstances when you went to get this search warrant
with this affidavit it was your belief that there was
probable cause to believe there were weapons and other

Heartless Felons evidence connected with Michael

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

71

 

 

, Menefield and he was connected to 19409 Milan Avenue,

correct?
A. Yes.
Q. ln your -- we just talked about briefly about

prior investigations or prior cases with Michael
Menefield, one in 2012 and l believe the other one was
2014, is that correct, counsel, where he utilized the
address of 19409 Milan Avenue; is that correct?

A. Yes.

Q. There was also reference to this particular case
where the Clerk of Courts has him at a different
address at the same address on Milan Avenue but at the
time you obtained the search warrant, not afterwards
but at the time you obtained the search warrant, the
facts you had in your possession you believe he was at
19409 Milan Drive?

A. Yes.

Q. It was not until after the raid that you had
determined that he had he left and that what set forth
on the -- 1 believe counsel called it ClF and also the
Clerk of Courts provided that 19321 address; is that
correct, officer?

A. Yes.

Q. Now, is it unusual in your experience ~- how long

have you been a detective and police officer?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

72

 

 

A. Police officer since 2007, detective since 2013.
Q. And in your experience is it unusual for
individuals being investigated to use addresses other
than -- more than one address?
A. Yes.
MR. KlRKLAND: No further questions,
your Honor.
THE COURT: Recross.
MR. PATlTUCE: Thank you.
l want to make sure that l understand the
last question.
RECROSS-EXAMINATION OF ALFRED JOHNSON
BY MR. PATITUCE:
Q. ls it usual or unusual for people involved in

gang-related activity to use multiple addresses?

A. lt's common.

Q. lt is common. Okay. So it's common -- why is it
common?

A. Because usually they're conducting or being
involved -- if l'm looking at them they're involved in

illegal activity so they're trying to not show us where
they're going to be living at.

Q. So the purpose of using multiple addresses is to
draw your attention away from where they really are.

A. Correct.

 

 

 

_ 10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

73

 

 

Q.. And it's your testimony and you said this in the
search warrant that he outwardly listed his address as
being 19490 Milan Drive.

A. Yes.

Q. Following your logic about his address at 19409
Milan Avenue, isn‘t it likely that he was storing these
weapons at another location?

A. That's not following my logic, that's following
your logic, sir.

Q. So he publicly listed -- according to you he

publicly listed his address as 19409 Milan Avenue.

A. Yes.
Q. Okay. The AK-47 that we saw in 2015 in October of
2015 that was recovered by you in November H~ excuse

me, November 22, 2015, right?

A. 1'm sorry. What was that again?

Q. Your testimony is you saw Michael Menefield firing
an AK-47 on his 1nstagram account and that was dated
October, excuse me, September 20, 2015; is that
correct?

A. Yes.

Q. And September 20, 2015, and this is in paragraph
16, you said it was seized.

A. Yes.

Q. So the AK-47 was removed from the picture in 2015?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

74

 

 

A. Yes.

Q. So you further testified that after that the
affidavit only has two more 1nstagram videos, one
involving him driving a car and the other again of him
shooting at a gun range, correct?

A. That's a very limited -- no, it involves him
driving a car, handling firearms and having guns and

him taking those same guns to a gun range showing the

operability.

Q. That*s the same day?

A. Yes.

Q. So the guns in the car and the guns at the gun

range are both on that April 9, 2016?

A. Yes.

Q. So in January of 2016 ~- from January l, 2016
through April 9th of 2016, there is only one day in the
search warrant where you observe Michael Menefield in
possession of firearms.

A. In the search warrant, yes.

Q. No other evidence in the search warrant from
January lst 2016 through April 9th 2016 that Michael
Menefield had actual firearms in his possession in the
search warrant.

A. No.

Q. Okay. Now, we can back that up. The last date I

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

75

 

 

believe the search warrant -- again please correct me
if 1'm wrong, the last date that you have in your
search warrant where Michael Menefield was observed
having firearms aside from the April 9th date is
October 22, 2015. And I believe that‘s paragraph 13.
MR. KIRKLAND: Your Honor, we've gone
through all this on the first time on
cross-examination. 1 don't think we have to go
through it again.
THE COURT: I'll overrule it._ Go
ahead.
A. So, October -- October 22nd there was posted a
video of Michael Menefield showing him firing a weapon,
an AK-47.
Q. So October 22 there's a video showing him firing
an AK-47. Where was he firing the AK-47? Was it in
the street, firing range?
A. He was at a firing range.
Q. So this isn‘t Michael Menefield with a AK-47
inside a house?
A. No.
Q. Then again paragraph 16 and paragraph 17 involves
him with guns neither in a vehicle or guns at a firearm
range.

A. Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

76

 

 

Q. There is no paragraph inside the face or four
corners of the search warrant that indicate he took a
photograph or some 1nstagram account of him with the
guns inside a house?

A. No.

Q. Okay. Now, you testified that the totality of the
circumstances is what leads you to believe that you had
probable cause and it seems to me that it's important

that he listed or allegedly listed his address at

19409.
A. Yes.
Q. Now you've heard the stipulation between the

parties that over the three year period he has listed
addresses with the county or the county has his address
as being 19321 Milan Drive?

A. Yes.

Q. Did you ever research that that he possibly was

living at 19321 Milan Drive?

A. Yes.
Q. What steps did you take to research that?
A. Again when 1 spoke to the confidential informant

he actually pointed out which house that he‘s actually
living in. Because 1 stated before in my testimony
there were several houses On Milan Drive associated

with Michael Menefield and his family. So we had to

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

77

 

 

decide which house was actually his.

Q. And that information you just testified to that is
not contained within the search warrant.

A. Correct.

Q. Okay. That's actually not contained within any
police report, is it?

A. There's video of it but it's not ~~ it wasn't
germane to this -- this was for Michael Menefield. We

weren't charging Mr. Carr with anything from Cleveland

so we --
MR. PATITUCE: Can we approach?
MR. KIRKLAND: Yeah.
MR. PATITUCE: Your Honor, can we
approach?
THE COURT: Yes.

(Thereupon, a discussion was

had between Court and counsel at

sidebar.)
THE COURT: Continue.
MR. PATITUCE: Thank you, your Honor.

BY MR. PATITUCE:
Q. Sorry. 1 was just collecting my train of thought.

19321 Milan Drive is not mentioned at all in the search

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

78

 

 

warrant or search warrant affidavit, correct?

A. Correct.

Q. None of the other addresses that you just
referenced, you mentioned that this family has other
addresses on the street and none of those addresses are
referenced in this search warrant.

A. Correct.

Q. Did you ever inform Judge Astrab that there were
other addresses on the very same street that were
associated with Michael Menefield?

A. Judge Astrab only had what was in the search
warrant and when he looks at the search warrant he
reads each individual paragraph at a time and he
marked -~ 1 don't know if he marks it in his head but
he reads each individual paragraph and goes from the
beginning through the end even correcting mistakes that
we may have missed in spelling.

Q. Okay. So the answer was no, that those addresses

weren't presented to Judge Astrab.

A. No.
MR. PATITUCE: Thank you. No further
questions.
MR. KIRKLAND: Nothing further, your
Honor.
THE COURT: 1 have a

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

79

 

 

question. Detective, 1'm sure you've mentioned it
but 1 just want to clarify it for my
understanding.

When was the last time period that you
understood Michae1 Menefield was living at or you
believe weapons were stored at 19409 -- the
address we've been focusing on as a result of this
search warrant?

THE WITNESS: This had to be
approximately January of 2016.

THE COURT: And what was based on
the -- what fact occurred in January of 2016 that
led you to believe that Michael Menefield was

connected to that address?

THE WITNESS: We ran the D FaX report.
THE COURT: The What report?
THE WITNESS: It's a D Fax. It's a

report which lists everything that's associated
with a male's name. It goes into bills, mail --

THE COURT: So is it fair to say that
it's a database that you have access to that
enables you to make connections between a person
of interest and another where they might be
residing or located?

THE WITNESS: Yes.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

80

 

 

THE COURT: And what was the results
of that report concerning Michae1 Menefield?

THE WITNESS: The result of that report
is that we found ~~ we found not found but it came
back to the listed address of 19409 Milan. There
were multiple addresses listed from past and the
most current that we could find was 19409 Milan.

THE COURT: And was there anything
from January 2016 until the search warrant was
presented to Judge Astrab to lead you to believe
that that address was no longer connected to
Michael Menefield in the manner in which you
thought it was in January of 2016?

THE WITNESS: Actually you know what 1
think we did it again in April of 2016.

THE COURT: And did you get the same
result?

THE WITNESS: Yes. Before the search
warrant was written.

THE COURT: And do you have
documentation as to the results of that report?

THE WITNESS: Yes. 1 provided them to
the prosecutor.

THE COURT: And has that been

submitted in discovery?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

81

 

 

MR. KIRKLAND: 1 should have it, your
Honor.

THE COURT: 1f 1'm pronouncing it
correctly, the D FaX report?

And based on these two records, one in
January and one in April, did you use that address
for purposes of preparing your search warrant?

THE WITNESS: Yes.

THE COURT: Based on the information
available to you on or about the time you prepared
this report of the search warrant, did you have
any other address that you thought was connected
to Michael Menefield or where he may have been
storing weapons?

THE WITNESS: There were other
addresses on Milan that was connected -~ that were
connected, but that again was the latest one we
had, and based on this confidential informant
information also that he lived there, that that
was the house that he lived in.

THE COURT: And how recent -- because
the information ~~ let me put it this way. When
you talked to the confidential informant about
Michael Menefield's location, what was the latest

date that the confidential informant provided you

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

82

 

 

as to when he believed Michael Menefield was
living there or connected there by way of weapons
or otherwise?

THE WITNESS: 1 believe the latest
date would have been either December of 2015 or
January of 2016.

THE COURT: Thank you.

Any followwup by the State on those

questions?
MR. KIRKLAND: None, your Honor.
THE COURT: Any follow-up by the

defense regarding those questions?
MR. PATITUCE: Can 1 have just one
moment, your Honor? 1 apologize.
THE COURT: Sure.
FURTHER RECROSS~EXAMINATION OF ALFRED JOHNSON
BY MR. PATITUCE:
Q. Detective, 1 just want to make sure 1 understood
correctly. You said last time you had evidence that
guns may have been at 19409 Milan Drive was January
2016?
A. No, 1 didn't say that.
Q. What did you say?
A. He asked me where did we get the address from. 1s

that what we're speaking of, what your Honor asked?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

83

 

 

Q. No. You made a comment relating to when is the
last time you had a video of a firearm in 19409 Milan

Drive. When is the last one? 1'll just ask it that

way.
A. And 1 said 1 didn't have -- 1 did not have
Milan ~~ 1 mean, 1'm sorry, Michael Menefield in 19409

Milan with a weapon.
Q. So you did not have a photograph of Michael
Menefield in 19409 Milan Avenue with a weapon. That‘s
what you just said.
A. Yes.
MR. PATITUCE: No further questions.
THE COURT: 1'm sorry. You said you

did not have a photo?

THE WITNESS: Right. 1 did not.
MR. PATITUCE: Thank you, your Honor.
THE COURT: Did you have any

photographic information either videotape or still
photos that you believed placed him at that
address?

THE WITNESS: Yes. 1b Was On the
1nstagram account in the bedroom. But again only
way 1 could verify that was once we went inside
the house.

THE COURT: And when did you have

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

84

 

 

that 1nstagram depiction of that bedroom?

THE WITNESS: This was sometime in
2015 1 believe but 1'm not sure exactly when.

THE COURT: And did that 1nstagram
photograph play any role in your decision or your
belief that Michael Menefield was associated with
this address at 19409?

THE WITNESS: YeS.

THE COURT: But was that in
connection with all the other information that you
mentioned with regard to the D Fax report?

THE WITNESS: Yes.

THE COURT: Any follow-up by either
side? State?

MR. KIRKLAND: Nothing by the State,
your Honor.

THE COURT: Defense?

MR. PATITUCE: Just one question.

FURTHER CROSSHEXAMINATION OF ALFRED JOHNSON
BY MR. PATITUCE:
Q. This testimony or statement regarding a photograph
of a bedroom inside 19409 Milan Avenue, that's not in
the search warrant at all, is it?
A. No.

MR. PATITUCE: Thank you. No further

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

85

 

 

questions.
THE COURT: 1f nothing else of the
detective, you're released. Watch your step.

There are two steps down.

THE WITNESS: Thank you, your Honor.
THE COURT: Call your next witness.
MR. KIRKLAND: Your Honor, the State

will ca11 Detective Tom Halley from Maple Heights

Police Department.

The STATE OF OHIO, to maintain the issues on

its part to be maintained, called as a witness,
TOM HALLEY, who, being first duly sworn, was
examined and testified as follows:

THE COURT: State your name for the

record.

THE WITNESS: Tom Halley. H-A-L~L-E-Y.

DIRECT EXAMINATION OF TOM HALLEY
BY MR. KIRKLAND:
Q. 1 believe he's already spelled his name for the
record.
So, sir, where are you employed?
A. Maple Heights Police Department.
And what's your current capacity or job there?

A. Detective.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

86

 

 

Q. How long have you been a detective?

A. Since February of this year.

Q. And how long have you been employed by the Maple
Heights Police Department?

A. 14 and a half years, almost 15.

Q. And 1 want to draw your attention to the events of
April 15th of this year.

Were you involved at all in the execution of a
search warrant at 19409 Milan Avenue in the City of
Maple Heights?

A. Yes.

Q. And could you briefly explain how you and your
department became involved in that matter?

A. The Cleveland Gang Unit asked our command staff if
they would ~~ we would assist them in executing a
search warrant in the city, also asked for the use of
Southeast Area Law Enforcement SWAT team. 1t was
approved and on the day in question we met at the
station, were briefed in the basement, and then

proceeded over to the house.

Q. Sir, are you familiar with Michael Menefield?

A. Yes.

Q. Were you familiar with him before this event?

A. 1 think from as a juvenile years ago in patrol.

Q. 1n connection with this particular event, were you

 

 

 

10
11
12
13
14
15
16
17
10
19
20
21
22
23
24

25

87

 

 

advised what was being sought or searched for?

A. No, 1 wasn't.

Q. Did your department conduct any actual
investigation?

A. No.

Q. Okay. What was the role of your department and

SEALE to the best of your knowledge in this
investigation?

A. The SWAT team was to execute getting into the
house and then Cleveland gang unit was going to take
over the search and we were, as detectives, just to
basically assist on the perimeter, block traffic, you
know, provide any assistance we can.

Q. Would it be accurate to say your department

conducted no investigation into this matter prior to

this date?
A. No.
Q. And did you rely on the search warrant that was

obtained to execute at 19409 Milan Avenue?

A. Yes.

Q. But that was not obtained by your department, it
was obtained by --

A. By Cleveland Gang Unit.

Q. And other than your assistance on that day, your

officers and the officers of SEALE had no active

 

 

 

10
11
12
13
14
16
16
17
16
19
20
21
22
23
24

25

88

 

 

investigation into this matter?

A. No.
MR. KIRKLAND: Thank you. No further
questions.
MR. PATITUCE: Thank you,l your Honor.

CROSS-EXAMINATION OF TOM HALLEY
BY MR. PATITUCE:
Q. Detective, it‘s my understanding that on the date
that the search warrant was executed you took up a
position on Milan Avenue.
A. Yes.
Q. What position did you take up?
A. 1 was on Milan approximately three to four houses
down in front of the previous address where the Carrs
used to live in case --
Q. They use to live there?
A. There was a concern throughout SEALE -- 1 don't
mean necessarily ~~
Q. ' You were worried there was a possibility that he
might be in 19321 Milan?
A. Yeah, because they're two houses next to each
other that the family used to live in.
Q. Sure. 1n fact Mr. Derrick Carr used to own --
prior to the housing bubble collapse ~- used to own

multiple house on that street.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

89

 

 

A. 1 just know of just two.

Q. And two houses were known to the police at the
time that the search warrant was executed?

A. Correct.

Q. When you say SEALE executed the search warrant,
did the officers or did anyone actually read the search
warrant?

A. 1 did not. The only other person that was there
from my department in the capacity of like a detective
was Captain Hanson.

Q. And Captain Hanson was the individual or officer
wearing the GoPro kind of like a body cam?

A. Correct.

Q. So as far as you're concerned you did not observe
or read the search warrant to see if it was accurate?
A. 1 did not.

Q. You agree with me that before you execute a search
warrant you have a duty legally to review the search
warrant, make sure it's ~-

A. 1 was just asked to come provide support.

Q. Right. 1 understand. I‘m not asking in this
particular case, but you also agree with me that police
officers are -- just because a judge signs a warrant
doesn't mean it's a good warrant, you have to review it

yourself.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

90

 

 

A. Correct.

Q. That's a legal obligation. Did you go through
OPOTA?

A. Yes.

Q. So an officer can't say there was a search warrant

and the Judge signed it, right? That's not a defense.
A. Correct.

Q. Okay. And the search warrant in this case was
prepared by Detective Johnson?

A. Correct.

Q. And you were in front of 19321 Milan Drive because
it was your impression at the time that Michael
Menefield might be residing at that location?

A. Yes. 1 don't remember the exact address. 1 just
know a couple houses to the west.

Q. So to rephrase that, it's fair to say that there's
a couple houses to the west that it was possible that

Michael Menefield was in?

A. Yeah. Or any family member.

Q. And this was conveyed to you by the Cleveland Gang
Unit?

A. No. 1 just knew this from my experience in

patrol. I'd been there before and talked to them.
Q. Sure. Other officers were aware of this at the

time, that's why you were at that location.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

91

 

 

A. The house in question or those two houses?
Q. The house in question that you were -~
A. 1 was the only one in front of those.
Q. And that was because --
A. Just because the family used to live there.
Q. And this was known to the team that was briefing?
A. That 1 have no idea.
Q. We'd have to ask them?
A. Yes.
Q. Where was Detective Johnson when this was
happening?
A. To be honest with you, 1 have no idea.
MR. PATITUCE: Thank you. No further
questions.
THE COURT: Redirect.

REDIRECT EXAMINAT1ON OF TOM HALLEY
BY MR. KIRKLAND:
Q. Your experience 1 believe you indicated is when he

was a juvenile; is that correct?

A. 1 think so.
MR. KIRKLAND: No further questions.
THE COURT: Detective, at the time

you were executing the warrant, did you have any
present knowledge or memory as to where Michael

Menefield was living on Milan Avenue?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

92

 

 

THE WITNESS: Other than in the quick
briefing in the basement given by one of the SWAT
members on who the person that they were looking
for.

THE COURT: And that briefing
indicated that the house that they were going to
search, that number 19409.

THE WITNESS: Correct.

THE COURT: When that was mentioned,
at the briefing, did you have any direct knowledge
that Michael Menefield was associated with that
address?

THE WITNESS: Other than there was a
possibility that he may be at that house.

THE COURT: Was that based on your own
knowledge and experience of knowing him somewhat
as you described or did that come from what the
SEALE team mentioned to you?

THE W1TNESS: From what the team had
mentioned.

THE COURT: So you didn't have any
independent knowledge that he may be at that
location?

THE WITNESS: NO.

THE COURT: Any follow-up on by either

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

93

 

 

party?
MR. KIRKLAND: Nothing.
MR. PATITUCE: Yes, your Honor.
RECROSS-EXAMINATION OF TOM HALLEY

BY MR. PATITUCE:

Q. You are a Maple Heights detective.
A. Correct.
Q. So that's your city and you investigate crimes

that happen there?

A. Yes.

Q. And at the time you had no knowledge that Michael
Menefield was living in the house outside of what was
said at the briefing?

A. No.

Q. And 1 think you said in response to the Judge's
questions that during the briefing Michael Menefield
was the person you were looking for?

A. No, that Cleveland was looking for. We weren't
looking for.

Q. 1 apologize. The person Cleveland was looking for
was Michael Menefield. That's the whole point of this
was looking for Michael Menefield?

A. Yeah, that's one of the things they had mentioned
in the briefing to us.

MR. PATITUCE: Thank you. No further

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

94

 

 

questions.
THE COURT: Follow-up?
MR. KIRKLAND: Nothing.
THE COURT: Thank you, detective. And

that concludes your testimony. Watch your step.
There are two steps down.

Any further information that needs to be
presented by either side?

MR. KIRKLAND: Nothing on behalf of
the State, your Honor. Only issue would be the --

MR. PATITUCE: The only remaining
issue would be whether or not the Court feels
Judge Astrab‘s testimony is necessary for the
second prong.

THE COURT: First, 1'd like tO get
the exhibits that were mentioned in this
hearing. So 1 can have that.

And one is the --

MR. K1RKLAND: Search warrant.

THE COURT: And we have Defendant's
Exhibits A and B. Any objections by either side

to any of these documents?

MR. KIRKLAND: NOthing --
MR. PATITUCE: NO.
MR. KIRKLAND: ~m on behalf of the

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

95

 

 

State.

THE COURT: They will be accepted into

evidence.

Now, Mr. Patituce, you mentioned with
regard to Judge Astrab something on Facebook that
you had copied or some sort of public document.

MR. PATITUCE= Well, 1 did not --

THE COURT: You referenced that 1
believe and you read a portion of that.

MR. PATITUCE: Yes, your Honor. 1
could mark that and submit it to the Court if the
Court likes.

THE COURT: 1 would like that,
please.

MR. KIRKLAND: 1 don't know if it's
been adequately authenticated, your Honor.

THE COURT: Well, 1 understand that
1'm not accepting it into evidence, but 1 do want
to at least understand what that document is.

And, Ms. Griffin -- 1'm sorry,

Ms. Graham, you certainly should be looking at it
as well.

MS. GRAHAM: Do you have another
copy?

MR. PATITUCE: No, that's my only

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

96

 

 

copy 1 have. Electronically 1 have it stored
but -- 1 should -- actually 1 lied. Here.

THE COURT: And while Ms. Graham is
looking at it and Mr. Kirkland is looking at it,
Mr. Patituce, why don't you describe for the
record what these two documents are so at least
we'll all know what they are.

MR. PATITUCE: Just to be clear for
the record, your Honor, one is a color copy, the
other is a black and white, they‘re just printed
off.

THE COURT: Same document?

MR. PATITUCE: Same document printed
off in different orientations 1 guess.

THE COURT: What is that?

MR. PATITUCE: lt is a Facebook
postng by Judge Astrab on September 2015. He*s
sharing a picture in thanks to the people.

THE COURT: What*s the date of that?

MR. PATITUCE: September 22, 2015. '

And just for purposes of the record 1
know the Court is not taking it as evidence, but 1
did mark it as Defendant's Exhibit C so it can
be --

THE COURT: And this is Judge

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

97

 

 

Astrab's --

MR. PATITUCE: Mike Astrab.

THE COURT: -- Judge Astrab's
Facebook.

MR. PATITUCE: Yes, your Honor. This

is a posting authenticated by him.

MR. KIRKLAND: Supposedly. Again 1'm
objecting on the authentication basis.

MR. PATITUCE: 1t says, 1t's been a
tough few months with stress from cases, death
threats and the usual political rigamarole that
always rolls around.

1 wanted to take a moment to thank
everyone who has put up with me and stuck by my
side. 1t means a lot that folks believe in me and
what 1'm trying to get accomplished. 1'd tag
people but it would be just too long. Just know
1'm appreciative.

And then there's that stock paragraph
expressing --

MS. GRAHAM: 1 would say reading that
alone 1 don't see how on Earth you can possibly
show any type of a bias by Judge Astrab that it
could be a basis of requiring him to testify in

this case.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

98

 

 

THE COURT: Do you have any other
documents from Judge Astrab like this or others?

MR. PATITUCE: 1 do have others but
none that, 1 mean, talks about the significant
sentences that he gave out and how he's adopted
certain policies, but 1 believe that his reference
in here about the two death threats months later
manifest that it's been with him and it was with
him through the time that he was in his capacity
actually referencing --

THE COURT: The search warrant was
presented to him somewhere in what? End of April?

MR. KIRKLAND: August l2th, your

Honor. April 12th, your Honor.

THE COURT: April 12th, 2016?
MR. KIRKLAND: Yes, your Honor.
MS. GRAHAM: So a post thanking his,

1 guess, Facebook friends or whoever this is
supposed to be through supporting him for stress
is supposed to be evidence of bias against gang
members in a particular case? 1 don't see how it
could be possibly.

MR. PATITUCE: We‘ll go through
stress to death threats months after the alleged

threat he's referencing the death threats that's

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

99

 

 

not saying 1've had stress --

MS. GRAHAM: But it didn't say
anything particular about gangs or his bias
against gangs or anything showing he is carrying a
bias. Having stress about things does not mean
you're biased against someone.

MR. PATITUCE: Are you arguing to me
or to the Judge?

THE COURT: That's approximately
seven months prior to presentation of the search
warrant.

Do you have any other documents by Judge
Astrab?

MR. PATITUCE: Not at the present,
your Honor.

THE COURT: Now, unless 1 missed it
then at this hour given we've had kind of a long
day, all of us have, 1 may have missed it but to
confirm did you inquire of Detective Johnson
anything about Judge Astrab executing or reviewing
the search warrant?

MR. PATITUCE: 1 did, your Honor.

MR. KIRKLAND: 1 believe, yes, he did
discuss that, your Honor.

THE COURT: And remind me what the

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

100

 

 

detective said about that.

MR. PATITUCE: Certainly, your Honor,
if you want.

MR. KIRKLAND: My recollection is
that he just said Judge Astrab went through it
paragraph by paragraph and then at the conclusion
of it just signed the affidavit. There was no
indication H-

THE COURT: 1 remember that testimony

but was that in response to a specific question --

MR. KIRKLAND: 1 believe it was.
THE COURT: -- by you?
MR. PATITUCE: There was a question,

your Honor. 1 also was inquiring of the detective
as to his knowledge of what happened to Judge
Astrab in the William Hammonds case.

And, your Honor, 1 want to point out too
that 1 know while the prosecutor says this is kind
of ridiculous or a stretch, the Cuyahoga County
bench, all the other 33 judges, you all recused
yourself because Judge Astrab was the victim.

Every single judge in this county recused
themselves from hearing the Hammonds case and the
Supreme Court ended up assigning Judge Dale

Crawford to hear it because while none of you may

 

 

 

10

11

12

13

14

15

16

17

18

`19

20

21

22

23

24

25

101

 

 

actually be biased or hold it against a criminal
defendant, and 1 would never -- actually 1 would
never argue 1 have any reason to think, for
instance you, your Honor, would do that, but the
mere appearance of impropriety caused 33 judges to
step away from the Hammonds case and to say to be
detached and neutral a judge that isn't of our
bench needs to hear, then 1 believe a judge who is
a defendant and a citizen, or in a case of a
permanent resident who is a defendant should have
same privy.

And 1 don't mean to be disrespectful of a
bench if a judge can sit and judge another person
should sit in the same eyes of the law and if 33
judges in Cuyahoga County are going to recuse
themselves from a case in which a colleague is a
victim, then Judge Astrab should have recused
himself from a case in which he had already been
victimized by the same group

MS. GRAHAM: In response to that, your
Honor, if that were the case, the Cuyahoga County
Common Pleas Court could never hear a case
involving the Heartless Felons ever under his
theory. That isn't the case that you can no

longer be impartial just because of a prior

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

102

 

 

case. So --

THE COURT: 1 didn't hear him say
quite that.

MS. GRAHAM: Following that logic
though that's what he's basically insinuating
because this case may involve Heartless Felons and
there cannot be inferences in this case and
there's nothing to support that.

THE COURT: 1 take her point and
maybe 1'll just try to rephrase it.

Are you suggesting that because 1 along
with the other 33 judges recused ourselves when
Judge Astrab was considered a victim, and
subsequently a judge outside of our jurisdiction
or our county was appointed to hear that case by
the Supreme Court, because 1 did that, along with
the rest of the bench, 1 should not be hearing
this case because it has reference to Heartless
Felons in it?

MR. PATITUCE: No, that is not the
point that 1*m making, your Honor.

The point that 1'm making is that when
Judge Astrab was singularly the victim of the
case, the bench recused themselves because Judge

Astrab was the victim.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

103

 

 

Judge Astrab is the judge who the warrant
was taken to in this case. The warrant was taken
to Judge Astrab who was the victim and who will
remain the victim for the rest of his life.

What was done to him was inappropriate,
it was criminal, it was outrageous to threaten the
child of any parent. That‘s absolutely outrageous
conduct. So Judge Astrab should recuse himself
from cases involving the Heartless Felons. That
doesn't go to the rest of the bench because the
connection -- the slight difference is Judge
Astrab was the victim. He‘s the Judge so the
bench recused themselves.

Judge Astrab was the victim of the
Heartless Felons so that that's singular to him.
The rest of the bench wasn't the victim. So Judge
Astrab should be recusing himself from Heartless
Felons cases is my point.

THE COURT: 1 understand.

MS. GRAHAM: He was the victim of
specific people who may have been members of the
Heartless Felons. To generalize that towards an
overarching bias against all people who may be
associated with the Heartless Felons in the future

just can't be imputed upon him.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

104

 

 

There's a presumption of being unbiased
and impartial by judges and 1'll go back to, and 1
don't think we got into this yet, but the
testimony that was given by the detective was that
defense counsel asked him what Judge Astrab had to
say if he asked him about his feelings about it
and he said, no, he didn't say anything to him
about his feelings in particular so there's
nothing, no conduct, no statement to show a bias
on the part of Judge Astrab.

This is all being imputed upon him based
on the general assumption that there must be a
bias without any factual support for it.

THE COURT: Now, Mr. Patituce, is
your position that this constitutes the appearance

of impropriety or actual impropriety?

MR. PATITUCE: Oh, your Honor, 1
would not -- in the Supreme Court framework 1
would not be using -- 1 don't want to imply that

Judge Astrab was acting unethically or
unprofessionally.

With the term impropriety what 1'm trying
to say, 1 don't believe Judge Astrab broke the
rules of ethics. 1 am in no way suggesting that

because 1 know this is being taken down.

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

105

 

 

But what 1 am suggesting under the
framework of Franks is that there is objectively,
just objectively there is on the very face of it
from the allegation and the facts objectively
speaking that he is not detached and he is not
neutral.

THE COURT: Does either side need any
further briefing on this based on the testimony
that's come out here today and comments made by
counsel advocating this motion?

MS. GRAHAM: 1f your Honor would
like --

THE COURT: Ms. Graham, do you feel
that you want to supplement anything that you've
already filed based on the discussion and
information?

Ms. GRAHAM: Well, some of this that
was brought up was not in his opposition so
perhaps maybe that would be officially --

THE COURT: 1f you want to supplement
anything that you‘ve already filed, Mr. Patituce?

MR. PATITUCE: At this time, nO.

THE COURT: All right. So file your
supplemental documents. Ten days, is that

adequate for you?

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

106

 

 

MS. GRAHAM: Yes, your Honor.

THE COURT: So 1'll take it under
advisement until then and make my decision upon
receiving your documents and reviewing the entire
matter.

Thank you very much.

MR. KIRKLAND: Thank you, your Honor.

MR. PATITUCE: Thank you, your Honor.

(Thereupon, Court was adjourned.)

 

 

 

